[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Beyer v. Autoneum N. Am., Slip Opinion No. 2019-Ohio-3714.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-3714
  THE STATE EX REL. BEYER, APPELLEE, v. AUTONEUM NORTH AMERICA ET
                AL.; INDUSTRIAL COMMISSION OF OHIO, APPELLANT.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Beyer v. Autoneum N. Am., Slip Opinion No.
                                     2019-Ohio-3714.]
Workers’ compensation—Awards under R.C. 4123.57(B) for permanent partial
        loss of sight—Claimant was required to submit medical evidence showing
        degree of visual impairment to establish claim for award based on
        “percentage of vision actually lost”—Industrial Commission correctly
        refused to determine degree of impairment based on medical evidence of
        pre- and postinjury visual acuity—Court of appeals’ judgment granting writ
        of mandamus ordering commission to grant award reversed.
   (No. 2018-0833—Submitted June 11, 2019—Decided September 17, 2019.)
      APPEAL from the Court of Appeals for Franklin County, No. 17AP-276,
                                      2018-Ohio-1700.
                                    ________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellee, Thomas H. Beyer, sought an award under R.C. 4123.57 for
the permanent partial loss of sight in his right eye.         Appellant, Industrial
Commission of Ohio, denied Beyer’s request because he did not present medical
evidence of the percentage of vision lost. Finding that Beyer had provided the
commission with enough evidence for it to determine the percentage, the Tenth
District Court of Appeals granted Beyer’s request for a writ of mandamus and
ordered the commission to vacate its decision and grant Beyer the requested award.
The commission appeals.       Because a physician, not the commission, must
determine the degree of a claimant’s impairment, we reverse the Tenth District’s
judgment.
                  I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} Beyer developed cataracts in both eyes from his long-term use of
corticosteroids to treat an industrial injury. The commission approved Beyer’s
request to add bilateral-cataract syndrome to his worker’s compensation claim “on
a flow-through basis due to the use of steroid medications for treatment of the
previously allowed pulmonary conditions.” Beyer requested an award for a 35
percent loss of vision in his right eye under R.C. 4123.57, which includes a schedule
of specific compensation for the permanent partial “loss of sight of an eye,” based
on “the percentage of vision actually lost as a result of the injury or occupational
disease,” R.C. 4123.57(B).
       {¶ 3} A commission district hearing officer (“DHO”) granted the request,
finding that the record contained medical evidence that Beyer’s cataracts were
causally related to his industrial injury. The DHO additionally noted evidence in
the record that Beyer’s preinjury right-eye visual acuity was 20/20 and that his
postinjury right-eye visual acuity was 20/100.
       {¶ 4} Visual acuity “describes the ability of the eye to perceive details.”
American Medical Association, Guides to the Evaluation of Permanent Impairment



                                         2
                                January Term, 2019




280 (5th Ed.2001) (“AMA Guides”). Visual-acuity values are usually stated in
terms of a Snellen fraction, e.g., 20/20. Id. at 284. A Snellen fraction reports the
result of a test in which a patient reads letters from a chart positioned some distance
away. American Medical Association, Guides to the Evaluation of Permanent
Impairment 209-210 (4th Ed.1993). The numerator in a 20/xx Snellen fraction
represents the distance in feet from the patient to the chart, and the denominator
represents the distance at which an eye with 20/20 vision would see the smallest
letter discerned by the patient. Id. at 210. A Snellen fraction does not indicate a
percentage of visual acuity. Id. Visual acuity is only one component of total vision,
which also can be affected by losses in, for example, visual field and ocular
motility. See id. at 209; AMA Guides at 296-297.
        {¶ 5} To determine the degree of Beyer’s vision loss, the DHO looked to
Table 12-2 in the AMA Guides and found that uncorrected vision of 20/100
represented a 35 percent loss in visual acuity. The DHO equated the loss of visual
acuity with the loss of vision and found that Beyer had suffered a 35 percent loss
of vision in the right eye.
        {¶ 6} Beyer’s employer appealed the DHO’s order. A commission staff
hearing officer (“SHO”) vacated the DHO’s order and denied Beyer’s R.C. 4123.57
request, finding that the record did not contain sufficient medical evidence to
substantiate it. Specifically, the SHO found that the record lacked an explanation
by a qualified physician that would support the 35 percent vision loss that Beyer
alleged. The commission rejected Beyer’s appeal of the SHO’s order and rejected
his attempt to submit new evidence, because the evidence was available at the time
of the original adjudication.
        {¶ 7} Beyer filed a complaint asking the Tenth District to issue a writ of
mandamus vacating the SHO’s order and reinstating the DHO’s order. The court
agreed with Beyer that the DHO had properly applied Table 12-2 of the AMA
Guides to the medical evidence showing Beyer’s preinjury and postinjury visual




                                          3
                             SUPREME COURT OF OHIO




acuity and that the SHO had erred by finding that Beyer failed to submit medical
evidence establishing the percentage of vision lost. 2018-Ohio-1700, ¶ 9. The
court therefore issued a writ of mandamus ordering the commission to vacate the
SHO’s order and enter an order granting Beyer’s request for an R.C. 4123.57 award
for 35 percent loss of uncorrected vision in his right eye. The commission appealed
the Tenth District’s judgment.
                                  II. ANALYSIS
                           A. The mandamus standard
       {¶ 8} When reviewing a claim for a writ of mandamus in a workers’
compensation case, a court’s role is to determine whether the commission abused
its discretion. See State ex rel. Packaging Corp. of Am. v. Indus. Comm., 139 Ohio
St.3d 591, 2014-Ohio-2871, 13 N.E.3d 1163, ¶ 29.            The commission is the
exclusive finder of fact and has sole responsibility to evaluate the weight and
credibility of the evidence. State ex rel. Perez v. Indus. Comm., 147 Ohio St. 3d
383, 2016-Ohio-5084, 66 N.E.3d 699, ¶ 20.
                                 B. R.C. 4123.57(B)
       {¶ 9} R.C. 4123.57(B) provides for payment of the statewide average
weekly wage to injured workers for a scheduled number of weeks for the loss of
certain body parts or functions, including:


                For the loss of the sight of an eye, one hundred twenty-five
       weeks.
                For the permanent partial loss of sight of an eye, the portion
       of one hundred twenty-five weeks as the administrator in each case
       determines, based upon the percentage of vision actually lost as a
       result of the injury or occupational disease, but, in no case shall an
       award of compensation be made for less than twenty-five per cent
       loss of uncorrected vision.



                                          4
                                 January Term, 2019




        {¶ 10} Accordingly, “[w]hen an injured worker applies for a scheduled-loss
award, ‘[t]he question under R.C. 4123.57(B) is whether a claimant has suffered
loss of sight or partial loss of sight.’ ” State ex rel. Baker v. Coast to Coast
Manpower, L.L.C., 129 Ohio St. 3d 138, 2011-Ohio-2721, 950 N.E.2d 924, ¶ 20
(plurality opinion), quoting State ex rel. AutoZone, Inc. v. Indus. Comm., 117 Ohio
St.3d 186, 2008-Ohio-541, 883 N.E.2d 372, ¶ 18. The statutory standard for
measuring a partial loss of sight is “the percentage of vision actually lost as a result
of the injury.” R.C. 4123.57(B).
                             C. The parties’ arguments
        {¶ 11} The commission argues that the percentage of vision actually lost is
a medical determination that must be made by a physician and presented to the
commission as part of the medical evidence. Beyer argues that it is appropriate for
the commission to determine the percentage of vision actually lost by comparing
evidence of preinjury and postinjury visual acuity and referring to Table 12-2 in the
AMA Guides.
                        D. Medical evidence of impairment
        {¶ 12} Because the commission lacks medical expertise, claims involving
medical determinations may be established only by submitting appropriate medical
evidence. See State ex rel. Yellow Freight Sys., Inc. v. Indus. Comm., 81 Ohio St. 3d
56, 58, 689 N.E.2d 30 (1998). “[T]he amount of a claimant’s anatomical and/or
mental loss of function”—the claimant’s “impairment”—“is to be determined by
the doctors and set forth within the medical reports.” State ex rel. Stephenson v.
Indus. Comm., 31 Ohio St. 3d 167, 171, 509 N.E.2d 946 (1987); accord State ex rel.
Meeks v. Ohio Brass Co., 10 Ohio St. 3d 147, 148, 462 N.E.2d 389 (1984), quoting
a medical-examination manual issued by the commission (“ ‘ “Impairment” is a
medical term measuring the amount of the claimant’s anatomical and/or mental loss




                                           5
                             SUPREME COURT OF OHIO




of function as a result of the allowed injury/occupational disease. The examining
physician evaluates impairment’ ”).
       {¶ 13} Although the claimant’s degree of impairment must be evaluated by
a physician and addressed in the medical evidence submitted to the commission,
the commission may then use that evidence to determine the claimant’s disability.
State ex rel. Vernon v. Goodyear Aerospace Corp., 35 Ohio St. 3d 40, 41-42, 517
N.E.2d 926 (1988), citing Meeks and State ex rel. Elliott v. Indus. Comm., 26 Ohio
St.3d 76, 497 N.E.2d 70 (1986); Meeks at 149 (distinguishing impairment from
disability, which is “a legal term indicating the effect that the medical impairment
has on the claimant’s ability to work”); Elliott at 79 (“the issue of impairment * * *
is a concern separate and distinct from the issue of disability”). Accordingly, to
establish his claim for an R.C. 4123.57(B) award, which is based on the “percentage
of vision actually lost,” Beyer was required to submit medical evidence showing
the degree of his visual impairment.
                                E. Beyer’s evidence
       {¶ 14} Beyer presented medical evidence of his preinjury and postinjury
visual acuity in the form of Snellen fractions (20/20 and 20/100, respectively). This
was not evidence reflecting a physician’s determination of his degree of
impairment. Rather, it was evidence from which Beyer claimed the commission
could determine his degree of impairment. The commission correctly refused to
step into the role reserved for medical experts, and the Tenth District erred by
finding that the commission abused its discretion.
       {¶ 15} Beyer points out that in State ex rel. Spangler Candy Co. v. Indus.
Comm., 36 Ohio St. 3d 231, 522 N.E.2d 1078 (1988), this court held that the
commission did not abuse its discretion when it compared the claimant’s preinjury
and postinjury visual-efficiency ratings and thereby calculated the percentage of
vision lost, id. at 232, 235. Our conclusion today is consistent with Spangler Candy
because a visual-efficiency rating is an impairment rating that embodies a



                                          6
                                 January Term, 2019




determination of remaining visual function, taking into account losses in visual
acuity and visual field. See, e.g., 20 C.F.R. 404, Subpart P, Appendix 1, Section
2.00(A)(7)(a) (“Visual efficiency, a calculated value of your remaining visual
function, is the combination of your visual acuity efficiency and your visual field
efficiency expressed as a percentage” [emphasis omitted]); see also Stedman’s
Medical Dictionary 547 (26th Ed.1995) (visual efficiency is “a rating used in
computing compensation for industrial ocular injuries, incorporating measurements
of central acuity, visual field, and ocular motility”).
        {¶ 16} In Spangler Candy, a physician had determined the claimant’s
preinjury and postinjury visual-efficiency ratings and provided them to the
commission, expressed as percentages of total vision remaining. Spangler Candy
at 232. The commission could perform mathematical calculations to compare those
figures because all the medical variables had been accounted for in the physician’s
determination of the visual-efficiency ratings. Here, by contrast, Beyer presented
only his raw visual-acuity values in the form of Snellen fractions—which do not
represent a physician’s determination of the percentage of vision lost. Were it to
attempt to utilize the information Beyer had provided, the commission would
therefore not be comparing two ratings representing Beyer’s preinjury and
postinjury visual impairment but would be improperly determining his visual
impairment.
        {¶ 17} Visual-efficiency ratings are not the only evidence that can establish
the degree of a claimant’s visual impairment. Beyer also directs our attention to
State ex rel. Baker v. Coast to Coast Manpower L.L.C., 10th Dist. Franklin No.
09AP-287, 2009-Ohio-6663 (“Baker I”), aff’d, 129 Ohio St. 3d 138, 2011-Ohio-
2721, 950 N.E.2d 924 (“Baker II”), which illustrate that visual impairment may
also be established by evidence of a physician’s opinion regarding the percentage
of uncorrected vision that the claimant has lost. Baker I at ¶ 35 (“the court has
continually required claimants to meet the same burden of proof: the percentage of




                                           7
                             SUPREME COURT OF OHIO




uncorrected vision actually lost as a result of the injury” [emphasis added]). The
record in Baker I and II contained a physician’s determination that “the decrease in
[the] relator’s visual acuity from 20/20 to 20/30 represented an eight percent
impairment,” Baker I at ¶ 49, and the commission, the Tenth District, and this court
all relied on that evidence in reaching their conclusions, id. at ¶ 21, 49, 53; Baker
II at ¶ 22. Beyer’s evidence, however, fell short of this standard.
       {¶ 18} Finally, Beyer’s citation of two cases involving total losses of vision
rather than permanent partial losses is unavailing. In those cases, the record
contained evidence that the claimants’ postinjury visual acuity was 20/200 and that
the claimants’ physicians had determined them to be “legally blind.” State ex rel.
AutoZone, Inc. v. Indus. Comm., 117 Ohio St. 3d 186, 2008-Ohio-541, 883 N.E.2d
372, ¶ 20-22; State ex rel. Lay-Z-Boy Furniture Galleries v. Thomas, 10th Dist.
Franklin No. 08AP-827, 2009-Ohio-4546, ¶ 50, aff’d sub nom. State ex rel. La-Z-
Boy Furniture Galleries v. Thomas, 126 Ohio St. 3d 134, 2010-Ohio-3215, 931
N.E.2d 545. R.C. 4123.57(B) contains two provisions authorizing scheduled loss-
of-vision awards: one for the total “loss of sight of an eye,” regardless of the
percentage of vision lost, and another for the “permanent partial loss of sight of an
eye,” which depends on the percentage of vision lost. Because AutoZone and Lay-
Z-Boy involved legal blindness—i.e., total losses of vision—in those cases, the
commission properly granted R.C. 4123.57(B) awards without medical evidence
showing a physician’s determination of the percentage of vision lost. Here, in
contrast, Beyer’s loss of vision was partial and he did not present evidence of a
physician’s determination of the degree of his impairment.
                               III. CONCLUSION
       {¶ 19} For these reasons, we reverse the judgment of the court of appeals.
                                                                 Judgment reversed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.



                                          8
                              January Term, 2019




                             _________________
       Spitler & Williams-Young Co., L.P.A., and Steven M. Spitler, for appellee.
       Dave Yost, Attorney General, and Andrew Alatis, Assistant Attorney
General, for appellant.
                             _________________




                                       9